Citation Nr: 0517511	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to January 
1947.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Board observes that the June 2002 rating decision denied 
the veteran increased evaluations for service-connected 
anxiety neurosis and epilepsy, as well as an award of TDIU.  
Thereafter, however, the veteran only appealed the issue of 
entitlement to TDIU, and so that is the only matter for which 
the Board has jurisdiction to address herein.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran has a 70 percent rating for anxiety neurosis 
and a noncompensable (0 percent) rating for epilepsy.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment that is consistent with his occupational 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and that, in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing the amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.

After the veteran filed his claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) in September 2001, 
the RO transmitted a VCAA letter to him in April 2002.  This 
letter advised the veteran of VA's duties to notify and 
assist him in substantiating his claim under the VCAA, and 
also advised him of the delegation of responsibility between 
VA and the veteran in obtaining information and evidence in 
support of his claim.

The April 2002 letter told the veteran that in order to 
establish entitlement to TDIU, there must be medical evidence 
of record to show that he is unable to secure and follow a 
substantially gainful occupation solely due to his service-
connected disabilities, and that he has either: (1) one 
service-connected disability ratable at 60 percent or more; 
or (2) two or more service-connected disabilities, with at 
least one ratable at 40 percent or more, with sufficient 
additional disability to bring his combined disability rating 
to 70 percent or more.  

The RO also advised the veteran that VA must make reasonable 
efforts to help him get evidence necessary to support his 
claim, and that the RO would help him get such documents as 
medical records, employment records or records from other 
Federal agencies.  The RO advised that the veteran must 
provide enough information about these records so that it 
would be able to request them from the person or agency that 
has the records.  The RO notified the veteran that it was 
still his responsibility, however, to support his claim with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claim.  

The RO also told the veteran in April 2002 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claim.  Moreover, the RO specifically noted that the 
veteran indicated that he had received medical treatment from 
Kaiser Permanente, and so it had undertaken efforts to secure 
those records in support of his claim.  The RO also requested 
that the veteran advise the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and indicated that the veteran should send in any 
evidence in his possession that the RO needed for his claim.  

The RO then denied entitlement to TDIU in a June 2002 rating 
decision.  This decision listed all evidence considered in 
support of the claim, including recent VA examination 
reports, as well as the veteran's private treatment records 
from Kaiser Permanente.  The RO then told the veteran that 
the medical evidence of record failed to establish that his 
service-connected disabilities rendered him unable to obtain 
and maintain substantial employment. 

Then, in a statement of the case issued in January 2003, the 
RO informed the veteran of the information and evidence 
needed to substantiate his claim, in more detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO again informed the veteran 
of the reasons for which his claim was denied, the evidence 
it considered in denying the claim, and the evidence the 
veteran still needed to submit in order to substantiate his 
claim.  The RO additionally provided the text of several VA 
laws and regulations pertinent to the claim, including: 
38 U.S.C.A. § 5103A (duty to assist claimants); 38 U.S.C.A. 
§ 5107 (claimant responsibility and benefit of the doubt); 
38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA 
assistance in developing claims); 38 C.F.R. § 4.15 (total 
disability ratings); 38 C.F.R. § 4.16 (total disability 
ratings for compensation based on unemployability of the 
individual); 38 C.F.R. § 4.18 (unemployability); 38 C.F.R. 
§ 4.19 (age in service-connected claims).  38 U.S.C.A. 
Chapter 51 (West 2002); 38 C.F.R. Parts 3 and 4 (2004).  
Then, the RO reviewed pertinent findings from all of the 
medical evidence of record in support of the claim, including 
newly received VA outpatient treatment reports.  The RO also 
explained that this record showed that the veteran was 
primarily disabled by obsessive-compulsive personality 
disorder with narcissistic traits, a condition not eligible 
for compensation under VA law.  The RO further held that the 
symptoms attributable to the veteran's service-connected 
disabilities were not shown to be so severe as to preclude 
him from securing and engaging in substantially gainful 
employment.

Thereafter, the RO provided the veteran with a second VCAA 
notice letter in March 2004.  This letter included additional 
information pertaining to VA's duties to notify and assist 
the veteran with his claim, listed the evidence then of 
record in support of his claim, and advised him to identify 
for the RO or to provide any other evidence that might be 
helpful to his claim for TDIU.  

In December 2004, the veteran was also afforded an 
opportunity to testify at a Travel Board hearing in support 
of his claim.  The transcript of that testimony is now 
associated with the record.

Finally, in a January 2005 letter, the RO informed the 
veteran that his claim was ready for transfer to the Board 
for evaluation.  This letter also advised the veteran of how 
he could then submit additional evidence or information to VA 
if he so desired.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, VCAA notice was 
provided to the veteran before the initial RO determination 
in this matter.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In support of the pending 
appeal, the claims file now contains the veteran's private 
treatment records from Kaiser Permanente and dated from 
January 2000 to June 2001, his VA outpatient treatment 
records dated from September 1998 to January 2003, and VA 
examination reports dated in April 2002 and May 2002.  The 
claims file also contains the veteran's written statements 
and December 2004 BVA hearing testimony, as well as written 
argument provided by his representative.  Furthermore, at 
this time, the veteran has not identified any additionally 
available evidence for consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  Accordingly, in this case, as noted, the 
veteran was afforded new VA examinations in support of the 
claim on appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.



Analysis of the Claim for TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004). 

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2004).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 
38 C.F.R. § 4.1, 4.15 (2004).  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra, at 363; 38 C.F.R. §  4.16(a).  The fact that a veteran 
is unemployed generally means is insufficient to demonstrate 
that he is "unemployable" within the meaning of pertinent 
laws and regulations.  A longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  See Schafrath v. Derwinski, 1Vet. App. 589 (1991).

In a precedent opinion, VA's Office of General Counsel 
(General Counsel) concluded that controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the same 
circumstances.  Thus, the criteria include a subjective 
standard.  The General Counsel also determined that 
unemployability is synonymous with the inability to secure 
and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

The veteran is currently service-connected for anxiety 
neurosis at 70 percent, and is also in receipt of a 
noncompensable (0 percent) evaluation for service-connected 
grand and petit mal epilepsy.  Accordingly, at the 70 percent 
rating, the veteran's service-connected anxiety neurosis 
alone renders him eligible for TDIU under the percentage 
requirements.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  The 
Board acknowledges that the record reflects other nonservice-
connected mental and physical problems that may contribute to 
the veteran's overall inability to obtain and maintain 
substantially gainful employment, but as his 70 percent 
rating for anxiety neurosis meets the percentage requirements 
for TDIU, the Board will focus on whether the evidence of 
record establishes that his service-connected disabilities, 
on their own, may still render him unemployable.  See 
38 C.F.R. § 4.16(a).

The pertinent medical evidence of record, as associated with 
the pending appeal, includes the veteran's private treatment 
records from Kaiser Permanente and dated from January 2000 to 
June 2001, his VA outpatient treatment records dated from 
September 1998 to January 2003, and VA examination reports of 
record dated in April 2002 and May 2002.  

The veteran's records from Kaiser Permanente mainly concern 
other medical treatment, but do include December 2000 and May 
2001 entries where the veteran was evaluated for complaints 
of chest pain episodes of short duration.  After clinical 
evaluation and testing, the diagnosis was atypical chest 
pain.  There were no entries in these records directly 
concerning either psychiatric disability or epilepsy.     

The veteran's VA outpatient treatment records include a 
detailed report of a July 2000 mental health consultation for 
medication review.  At this evaluation, the veteran appeared 
not to comprehend why he needed to be evaluated, and was 
easily agitated during the course of the interview, as well 
as confused, argumentative, and/or hostile at times.  After 
the evaluation, the VA psychiatrists who evaluated him 
reported that he had no Axis I diagnosis at the time, but 
that he did have an Axis II diagnosis of obsessive compulsive 
personality disorder (OCPD) with narcissistic traits, with a 
lack of insight noted on Axis IV, as well as a Global 
Assessment of Functioning Scale Score (GAF score) of 40.  See 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).  A GAF score is highly probative, as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A score of 31-40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).   See the DSM-IV.  

The July 2000 VA psychiatrists further reported that although 
the veteran seemed confused at times and was much more 
comfortable reading from the many papers he brought with him 
to the consultation, he did not suffer from dementia based 
upon testing conducted at the evaluation.  The VA 
psychiatrists also commented that it was evident very shortly 
into the interview that it was going to be very difficult to 
elicit information from the veteran, and that his primary 
pathology was on Axis II (his OCPD).  It was further noted 
that his preoccupation with his papers and inability to 
discard worthless papers, his inflexibility, and his rigidity 
were evident immediately, and that it was evident from his 
history that these character traits led to functionality 
problems with his superiors at work 20 years ago.  The VA 
psychiatrists stated that the problems with authority 
figures, as identified by the veteran at this visit, were 
most likely a result of the same type of interaction that he 
had with them at this consultation, namely a "very stormy" 
one.  The VA psychiatrists stated that it was likely that he 
had had problems with task completion as well, and opined 
that it is evident that he has been this way for 20 years, 
and very likely that he has been this way since early 
adulthood.  The VA psychiatrists thus concluded that a 
diagnosis of OCPD was most appropriate.  


The veteran's VA outpatient treatment reports also include a 
handful of limited mental health clinic entries.  An August 
2000 entry reflected the veteran's report that he was trying 
to get by without using his medicine, and that he was in 
college studying gerontology, was swimming every day, and 
that he felt that he had a "good regime."  Another entry, 
dated in August 2001, recorded that the veteran was alert, 
oriented, gregarious, and appeared to be managing well 
physically.  The note further recorded the veteran's report 
that he had recently completed a degree in psychology, and 
was attempting to get a job with the county.  

The veteran was afforded a new VA psychiatric evaluation in 
April 2002.  The examiner recorded a detailed childhood, 
social, psychiatric, educational, and employment history as 
provided by the veteran, and also reviewed his VA outpatient 
treatment records as dated from the late 1990's, including 
the results of the July 2000 mental health consultation.  As 
to his current status, the veteran informed the examiner that 
he had a good structure in his life, including extensive 
schooling, and opined that as long as he structured his life, 
he was fairly happy and free of difficulty.  He expressed 
apprehension at returning to work because of his anxiety, but 
appeared to want to return to work.  He reported no history 
of sleep problems, and a normal appetite.  There was no 
history of crying spells, or of suicidal or assaultive 
thoughts or attempts.  His concentration was described as 
fairly good, enabling him to continue his schooling and to 
fare well there.  

In clinical evaluation at the April 2002 VA psychiatric 
examination, the veteran was neatly dressed and appropriately 
groomed.  His mood was generally euthymic, and his speech was 
logical, spontaneous, and often over-elaborative and almost 
pressured.  The examiner noted that the veteran tended to 
have an agenda, wanting to ensure that he had plenty of 
information.  The examiner indicated that the veteran was 
able to manage his activities of daily living.  There was no 
evidence of delusions or hallucinations, and the veteran 
denied any history of the same.  There was no evidence of any 
kind of dementia process, and the veteran appeared quite 
sharp intellectually.  There was no indication that he was 
dangerous to himself or others.  He was noted to be alert and 
oriented to time, person, place, and situation.  He was aware 
of recent events and current political figures, and his 
remote memory was grossly intact.  Insight and judgment were 
both seen, but the examiner commented that the veteran's 
insight was questionable.  The examiner noted that the 
veteran appears to believe that he should be out working, and 
is frustrated that he cannot get a job, but further noted 
that he is frustrated that if he did get a job, he would not 
be able to keep it, and so believes that he should have a 100 
percent disability rating or at least be considered 
unemployable.  The examiner concluded that the veteran's 
judgment is probably pretty good, outside of that area.  

The April 2002 VA psychiatric examiner listed an Axis I 
diagnosis of general anxiety disorder in partial to full 
remission for the veteran, noting that although the July 2000 
VA psychiatrists did not assign any Axis I diagnosis, such a 
continued diagnosis was probably justified based upon his 
history, even though there was no current evidence of the 
presence of this disorder.  The examiner further recorded an 
Axis II diagnosis of OCPD with narcissistic traits, and 
entered a GAF score of 60 for the current and past year.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See the DSM-IV.  

In conclusion, the April 2002 VA psychiatric examiner noted 
that the veteran has been rated as having an anxiety 
diagnosis at a 70 percent service-connected rating, but 
opined that he did not consider him to be 70 percent disabled 
at that time.  He commented that while an anxiety diagnosis 
may have been accurate in the past, it is now questionable.  
He stated that it is certainly true that the veteran did not 
have the stressors because he is able to structure his life, 
and that this may reduce if there was an anxiety disorder.  
He observed that the veteran appears to be somewhat 
realistic, and talks about wanting to have a job, but further 
opined that he had doubts as to whether the veteran is 
actually out trying to get a job.  He noted that the veteran 
is so aware of the fact that he is not able to work because 
of his anxiety problems that would increase in a working 
environment that he really will not try to work.  The 
examiner reported that when he mentioned to the veteran that 
with his attorney license, he had all kinds of job options 
like working for himself, the veteran did not seem to want to 
focus on that, and that he appeared to think that the 
examiner believed that he should not work because of his age, 
when the examiner noted that he was just addressing the fact 
that it is very difficult for someone of the veteran's age to 
get hired.  The examiner concluded that he did not know the 
VA policy on unemployability with regard to consideration of 
age, but opined that the veteran appears to be able to work 
for himself.  He further noted that in any case, he did not 
view the veteran in any way as unemployable or as having a 
higher service-connected disability than his current 70 
percent rating.  He also noted that the veteran was capable 
of managing his own funds.

After a new VA epilepsy examination in May 2002, the examiner 
opined that based upon the historical information provided by 
the veteran, as well as the clinical evaluation on this date, 
there was no evidence to suggest that there is an ongoing 
problem with petit mal seizures.  (There was also no notation 
in this report of any record or findings related to recent 
grand mal seizures.)  The examiner's diagnosis was epilepsy, 
grand and petit mal, resolved.  The Board further observes 
that, beginning at least in the early 1960's, the claims file 
contains several such equivalent medical findings/reports of 
static disability with respect to the veteran's service-
connected epilepsy.   

At his December 2004 Travel Board hearing, as well as in his 
statements of record, the veteran basically avers that he is 
unemployed and unemployable because of his psychiatric 
status.  He also testified that full-time employment at this 
time would make him too anxious.  He also indicated, however, 
that he has recently taken up the study of estate planning, 
and that he would like to, in the future, reactivate his law 
license so that he can assist other individuals in this area 
of the law.  

In review of this appeal, the Board first notes that the 
medical evidence of record as to any unemployability in 
relation to the veteran's service-connected epilepsy will not 
assist the veteran in establishing his entitlement to TDIU.  
As previously discussed, the evidence shows that there is no 
medical evidence of any current manifestations of epilepsy 
and in fact, this condition has been noted to be static for 
over four decades.

The focus of this claim is therefore whether the veteran's 
service-connected anxiety neurosis, determined by VA to be 70 
percent disabling since December 1978 (and therefore 
satisfying the benchmark schedular requirements for 
consideration of entitlement to TDIU as delineated at 
38 C.F.R. § 4.16(a)), truly renders him unable to secure and 
follow any substantially gainful employment.  To that end, 
the Board initially notes that the evidence of record shows 
the veteran to be a well-educated individual, with multiple 
college degrees (engineering and psychology), as well as a 
graduate degree in law, and the holder of a (currently 
inactive) license to practice law.  Moreover, the veteran has 
reported that he has continued to pursue a more extensive 
education, via his completion of a variety of additional 
college courses over the last 20 to 30 years.   And, while 
the Board is aware of the veteran's retirement from a state 
legal position, via psychiatric disability, at approximately 
age 53, the disability noted in the 1978 examination reports 
of record at that time was diagnosed as chronic paranoid 
schizophrenia - notably not the psychiatric disability for 
which the veteran is service-connected at a rate of 70 
percent (anxiety neurosis, now described as generalized 
anxiety disorder in current medical records).  

In addition, review of the recent medical treatment reports 
of record does not seem to indicate that the veteran requires 
regular counseling or evaluation in relation to current 
psychiatric disability.  Instead, the sporadic treatment 
notes of record in recent years typically are initiated via 
contact from the veteran in relation to a particular inquiry, 
and do not demonstrate or suggest a need for his 
participation in any ongoing therapy program (so as to 
possibly interfere with his ability to obtain employment or 
remain employed).

Most importantly, however, an uncontradicted medical opinion 
rendered for this claim - noted in the April 2002 VA 
psychiatric examination report - in no uncertain terms avers 
that the veteran is currently employable, and further 
observes that his service-connected psychiatric disability 
(generalized anxiety disorder) is either in partial or full 
remission.  The Board observes that this opinion is well-
supported by a documented and detailed review of the 
veteran's pertinent history in all relevant areas, as well as 
by an apparently thorough clinical evaluation.  

Accordingly, in light of the aforementioned uncontradicted 
medical opinion, which  indicates that the veteran is 
currently capable of obtaining and maintaining gainful 
employment despite his service-connected psychiatric 
disability rated at 70 percent, as well as with full 
consideration of the remaining pertinent evidence of record, 
the Board finds that it must deny the claim for TDIU.  See 
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In reaching this 
decision, the Board recognizes that the veteran has 
undoubtedly experienced impairment in his ability to perform 
substantially gainful employment due to his service-connected 
disabilities (and primarily his psychiatric disability).  The 
Board notes that the percentage ratings in VA's Schedule for 
Rating Disabilities (Rating Schedule), however, represent 
"as far as can be practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations."  See 38 C.F.R. § 4.1.  The Board accordingly 
believes, in light of the recent medical examinations and 
treatment reports of record, that the percentage evaluations 
assigned to the veteran's service-connected disabilities 
under the Rating Schedule accurately reflect the level of 
overall impairment to the veteran's earning capacity as the 
result of these disabilities.  A total rating for 
compensation based on individual employability (TDIU), 
therefore, is just not warranted in this case.   

Lastly, the Board notes that the veteran's representative, at 
the December 2004 Travel Board hearing, avers that VA needs 
to evaluate the veteran's new diagnosis of obsessive 
compulsive personality disorder (OCPD), and consider it as 
the evolution of his prior service-connected anxiety neurosis 
diagnosis, as required under 38 C.F.R. § 4.125(b) (2004).  In 
this regard, the veteran's representative argues that even if 
the veteran's current impairment is related to current OCPD, 
this new diagnosis is still a basis for a finding of 
entitlement to TDIU based on unemployability from service-
connected disability.  The Board cannot agree with this 
argument for, as the RO has already pointed out in its prior 
adjudication of record, personality disorders are not 
compensable disabilities under VA law, and so further 
consideration under 38 C.F.R. § 4.125(b) will not assist the 
veteran in establishing his entitlement to TDIU.  See 
38 C.F.R. § 4.127 (2004).



When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim for 
TDIU, and so it must be denied.  See also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


